Citation Nr: 0828901	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to exposure to asbestos in service.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
February 1971.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Although previously perfected for appeal, at his 
videoconference hearing in May 2008, the veteran withdrew the 
issue of service connection for hypertension from appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his videoconferences hearing in May 2008, the veteran, for 
the first time, advised  he had received relevant treatment 
for almost ten years beginning in the early 1980's at Maxwell 
Air Force Base.  Attempts to obtain these records should be 
made.  

In addition, since service records document a number of 
relevant findings, including the presence of bronchitis, and 
there are current diagnoses of chronic obstructive pulmonary 
disease, a VA examination and a medical opinion regarding the 
etiology of current disability should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  VA should attempt to obtain the 
veteran's records of treatment at the 
Maxwell Air Force Base medical facility, 
(apparently as a military retiree), for 
the period from 1980 to 1990.  

2.  The veteran should be afforded a VA 
pulmonary examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  After 
reviewing the claims folder, examining 
the veteran and taking his history, the 
VA examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any current 
respiratory disorder began in service, or 
is related to any incident in service 
including exposure to asbestos.  A 
rationale for the opinion expressed 
should be provided.  

3.  The claim then should be re-
adjudicated.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

